Citation Nr: 1443745	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for end stage renal disease (a kidney disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1965 (and had additional service in the National Guard).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Montgomery, Alabama RO.  In June 2012, the case was remanded for further development. 


FINDINGS OF FACT

1.  The Veteran's tinnitus is not shown to have been manifested in, or to be related to, his service.

2.  A kidney disorder was not manifested during service; renal disease was not manifested in the first year following the Veteran's active duty service; his current end stage renal disease is not shown to be related to a qualifying [for VA benefits] period of service.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for end stage renal disease is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A March 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured for the record.  He was afforded VA audiological evaluations in August 2007 and in August 2013.  The Board finds that the reports of those examinations are adequate for rating purposes, as they reflect review of the record and consideration of the relevant medical evidence and lay assertions therein, and include notation of all pertinent clinical findings and rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the claim of service connection for renal disease, the Board finds that a VA examination is not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a low "threshold" standard.  Here, there is no competent evidence that even suggests that the Veteran's renal disability may be related to his service.  Consequently, even the "low threshold" standard of McLendon is not met, and an examination (to secure a nexus opinion) is not warranted.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that VA's duty to assist in met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be evidence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including cardiovascular-renal disease) may be service connected on a presumptive basis if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Tinnitus

The Veteran claims his tinnitus resulted from noise trauma sustained in service, including in the National Guard.  His active duty DD Form -214 reflects that his military occupational specialty (MOS) in service was field artillery mechanic.  His DD 214 for his National Guard service shows that he was separated from the National Guard in January 1980 after 12 years of service.

The Veteran's STRs are silent for complaints of tinnitus.  On June 1965 service separation examination, the Veteran reported ear, nose, throat trouble, but indicated this was in connection with tonsillitis.  His hearing was noted to be normal.  On a July 1973 National Guard periodic examination, he did not report any ear or hearing problems.  

The Veteran filed his claim seeking service connection for tinnitus in June 2006, noting simply that he served in the artillery branch during active duty service and then with the mortar squad for 12 years in the National Guard.  He did not identify when the tinnitus began.

On August 2007 VA examination, the Veteran reported experiencing tinnitus for the past 12 to 14 years, and that it was intermittent, occurring 3 times per week and lasting for up to 2 hours.  He reported a 12 year history of noise exposure without hearing protection from National Guard mortars and tanks, and a 29 year civilian occupational history of exposure to noise as a truck driver and mechanic, also without the use of hearing protection.  He also reported hunting, with and without ear protection, and using lawn equipment, without hearing protection.  The examiner opined that because the Veteran's hearing was normal on separation from active duty and he had significant noise exposure from occupational and recreational activities, it is less likely than not that his tinnitus is related to his service. 

A November 2011 VA treatment record notes the Veteran reported experiencing right ear tinnitus for the last 6 months.  A January 2012 VA treatment record also notes right ear tinnitus and indicates that it is likely related to his (non-service connected) hearing loss.

On August 2013 VA examination, the Veteran reported being exposed to noise trauma due to his duties as an artillery repairman.  He also noted his post-service occupation as a truck driver and diesel mechanic, but denied loud occupational noise.  He reported his tinnitus has been present for several years, but did not associate the onset with a date (or precipitating event).  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to his service as the Veteran did not associate the tinnitus with his period of service or an event (of noise trauma). 

At the outset, it is noteworthy that a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a Veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 32 U.S.C. §§ 316, 502, 503, 504, 505. 38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 (1990).  For service in the National Guard only periods of federalized service, if any, are qualifying service for VA compensation benefits.

It is not in dispute that the Veteran has tinnitus.  The diagnosis of tinnitus is generally established by subjective complaints (of the person experiencing it), and it is generally incapable of objective confirmation.  Medical providers have acknowledged that the Veteran has tinnitus, and the Board finds no reason to question his reports that he has it.  It may also reasonably be conceded, based on the Veteran's MOS, that he had significant exposure to hazardous levels of noise during his active duty service.  Although the Veteran more recently has characterized his postservice exposure as less intense than that in service, it is also amply shown that he had some exposure to noise trauma postservice.  

As the Veteran has not identified a period of active duty service or active or inactive duty for training with the National Guard (under 38 C.F.R. § 3.6(c), (d)) when his tinnitus was incurred or aggravated, his National Guard service is non-qualifying for VA benefits, and not for consideration herein.  Therefore, what remains necessary to substantiate this claim is that the tinnitus is etiologically related to his September 1063 to September 1965 service/events (such as noise trauma) therein.

Tinnitus was not noted/reported in service, or at any time proximately thereafter.  On August 2007 VA examination, the Veteran reported onset of tinnitus 12 to 14 years earlier which, would place onset in 1991 to 1993 (more than 25 years following separation from active duty).  Accordingly, service connection for tinnitus on the basis that it became manifest in service and has persisted since is not warranted.    

What remains for consideration is whether, in the absence of evidence of onset in service and continuity since, the Veteran's tinnitus may somehow otherwise be related to his service/noise trauma therein.  As tinnitus is an insidious process, the matter of a nexus between such disability and a remote possible etiological factor (in the absence of onset contemporaneous with an etiological factor in service and continuity since) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The competent medical evidence in the record regarding the etiology of the Veteran's tinnitus consists of the opinions of the August 2007 and August 2013 VA examiners, and the January 2012 VA treatment provider.  The August 2007 and August 2013 VA examiners opined that the Veteran's tinnitus is unrelated to noise trauma in service as he had normal hearing at separation, was exposed to significant levels of postservice occupational and recreational noise exposure, and had not associated the onset of tinnitus with service/an event therein.  Because the opinions include rationale that cites to factual data, and the providers are medical personnel competent to offer them, they are probative evidence in this matter.  Notably, a January 2012 VA treatment provider opined that the Veteran's tinnitus is likely related to his hearing loss (which is not service connected); that provider also had medical training/expertise and the opinion, likewise, is competent evidence.  Because there is no competent evidence to the contrary, the opinions against the Veteran's claim are persuasive.  The Veteran's own opinion in this matter is not probative evidence; he does not cite to any supporting medical literature or opinion.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus, and that the appeal in the matter must be denied.

Renal Disease

The Veteran's STRs are silent for complaints or treatment of kidney problems.  On June 1965 service separation examination, his genitourinary system was normal on clinical evaluation.

A February 1997 private treatment record from Childersburg Medical Center indicates the Veteran was receiving ongoing treatment for diabetes mellitus and notes a diagnosis of chronic renal failure in addition to diabetes and hypertension.  Further private treatment records show ongoing treatment for renal disease, type II diabetes mellitus, and hypertension. 

A November 2000 private treatment record from R. B., M.D., shows the Veteran was evaluated for renal dysfunction.  Dr. R. B. noted the Veteran's history of diabetes and hypertension, and assessed chronic renal insufficiency and probable underlying diabetic nephropathy.

VA and private treatment records from 2001 show diagnoses including renal failure and end stage renal disease.  A March 2001 VA treatment record notes renal failure with nephrotic range proteinuria and that the Veteran had diabetes mellitus diagnosed 13 years earlier and also had hypertension.  An April 2001 VA treatment record notes the Veteran has had a single functioning kidney from birth.  A July 2001 VA treatment record notes renal insufficiency and that the Veteran has "multiple reasons to have renal failure, including diabetes and hypertension, and the fact that only one kidney appears to be functioning."  

A June 2006 statement from Merit Healthcare, Inc. notes that the Veteran is one of that practice's dialysis patients with end stage renal disease and that "many factors within this patient's life could have played a part to him being on dialysis today."

A January 2007 statement by G. H., M.D., notes that the Veteran has history of both end stage renal disease and hypertension, has been on hemodialysis, and is considered 100% disabled. 

VA treatment records show that in September 2008 the Veteran received a kidney transplant.  An October 2010 record notes the Veteran's end stage renal disease is secondary to his diabetes mellitus and hypertension.  August 2011 and November 2011 treatment records also attribute his end stage renal disease to his diabetes and hypertension.

Kidney disease is not shown to have been manifested in service or in the first postservice year.  Therefore, service connection for kidney disease on the basis that it became manifest in service and persisted, or on a presumptive basis (for renal disease as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence in the record that suggests the Veteran's renal disease is, or may be, related to his service.  Both private and VA doctors identify various nonservice-related etiological factors for the Veteran's current kidney disease including a single functioning kidney which he has had since birth, and his nonservice-connected diabetes and hypertension.  

The Veteran's arguments that his renal disability is related to service are not competent evidence.  He provides no rationale and does not cite to any supporting factual data, medical opinion or medical literature.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between renal disease and remote service, in the absence of evidence of onset therein and continuity since, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that the Veteran's end stage renal disease became manifest many years after service and is related to his diagnosed nonservice-connected diabetes mellitus and hypertension, and unrelated to his service.  The preponderance of the evidence is against the claim of service connection for renal disease, and the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for tinnitus is denied.

The appeal seeking service connection for renal disease is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


